OPINION — AG — (1) THE STATE TREASURER CAN AUTHORIZE ISSUANCE OF "DUPLICATE COUPONS" UPON AN AFFIDAVIT OF LOSS BY THE OWNER AND THE PRESENATION OF ADEQUATE SURETY BOND. SAID AFFIDAVIT AND BOND SHOULD BE FILED WITH THE SECRETARY OF STATE AND BE APPROVED BY THE STATE TREASURER. THE BOND WHEN SIGNED BY THE STATE TREASURER WILL BIND THE STATE TO THE AGREEMENT AND THE STATE TREASURER IS VESTED WITH THE POWER AND AUTHORITY TO ENTER INTO SUCH AGREEMENT SUBJECT TO THE APPROVAL OF THE ATTORNEY GENERAL AS TO FORM THESE DUPLICATE COUPONS MAY THEN BE PRESENTED FOR PAYMENT TO THE PAYING AGENT. (2) THE BANK IS NOT A "HOLDER IN DUE COURSE" BUT PROBABLY IS A "BONA FIDE PURCHASER" OF THE BEARER COUPONS. THE BANK MUST, HOWEVER, HAVE GIVEN VALUE FOR THE COUPONS. (3) THAT ALTHOUGH THE ENCLOSED INSTRUMENT MAY BE LEGALLY SUFFICIENT TO PROTECT THE STATE OF OKLAHOMA IT DOES NOT COMPLY WITH THAT TYPE OF BOND REQUIRED BY 62 Ohio St. 1961 555 [62-555], THAT STATUTE REQUIRES TWO SURETIES AND MUST BE IN DOUBLE AMOUNT OF THE LOST INSTRUMENT. THE ATTORNEY GENERAL SUGGESTS THAT THE STATE TREASURER FOLLOW THE PROCEDURES SET OUT IN THIS OPINION BY ISSUING DUPLICATE COUPONS UPON THE EXECUTION OF SUFFICIENT SURETY BOND AND AFFIDAVIT OF LOSS BY THE PROPER PARTY OR PARTIES. SAID DUPLICATE COUPONS THEN MAY BE PAID BY THE PAYING AGENT AND THE STATE WILL BE PROTECTED BY SAID BOND IN CASE THE ORIGINAL COUPONS SHALL BE FOUND AND PRESENTED FOR PAYMENT. CITE: 12A O.S. 1961 8-405 [12A-8-405] (SAM HELLMAN) FILENAME: m0000964 LEO WINTERS STATE TREASURER ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 5, 1967 OPINION — AG — (1) THE STATE TREASURER CAN AUTHORIZE ISSUANCE OF "DUPLICATE COUPONS" UPON AN AFFIDAVIT OF LOSS BY THE OWNER AND THE PRESENATION OF ADEQUATE SURETY BOND. SAID AFFIDAVIT AND BOND SHOULD BE FILED WITH THE SECRETARY OF STATE AND BE APPROVED BY THE STATE TREASURER. THE BOND WHEN SIGNED BY THE STATE TREASURER WILL BIND THE STATE TO THE AGREEMENT AND THE STATE TREASURER IS VESTED WITH THE POWER AND AUTHORITY TO ENTER INTO SUCH AGREEMENT SUBJECT TO THE APPROVAL OF THE ATTORNEY GENERAL AS TO FORM THESE DUPLICATE COUPONS MAY THEN BE PRESENTED FOR PAYMENT TO THE PAYING AGENT. (2) THE BANK IS NOT A "HOLDER IN DUE COURSE" BUT PROBABLY IS A "BONA FIDE PURCHASER" OF THE BEARER COUPONS. THE BANK MUST, HOWEVER, HAVE GIVEN VALUE FOR THE COUPONS. (3) THAT ALTHOUGH THE ENCLOSED INSTRUMENT MAY BE LEGALLY SUFFICIENT TO PROTECT THE STATE OF OKLAHOMA IT DOES NOT COMPLY WITH THAT TYPE OF BOND REQUIRED BY 62 Ohio St. 1961 555 [62-555], THAT STATUTE REQUIRES TWO SURETIES AND MUST BE IN DOUBLE AMOUNT OF THE LOST INSTRUMENT. THE ATTORNEY GENERAL SUGGESTS THAT THE STATE TREASURER FOLLOW THE PROCEDURES SET OUT IN THIS OPINION BY ISSUING DUPLICATE COUPONS UPON THE EXECUTION OF SUFFICIENT SURETY BOND AND AFFIDAVIT OF LOSS BY THE PROPER PARTY OR PARTIES. SAID DUPLICATE COUPONS THEN MAY BE PAID BY THE PAYING AGENT AND THE STATE WILL BE PROTECTED BY SAID BOND IN CASE THE ORIGINAL COUPONS SHALL BE FOUND AND PRESENTED FOR PAYMENT. CITE: 12A O.S. 1961 8-405 [12A-8-405] (SAM HELLMAN)